                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

KELVIN LAMONT McLEAN,                   :
              Petitioner                :
                                            CIVIL ACTION NO. 3:19-0667
        v.                              :
                                                 (Judge Mannion)
Warden, BRIAN S. CLARK,                 :
              Respondent                :

                                    ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

        1.    The petition for writ of habeas corpus, (Doc. 1) is
              DISMISSED without prejudice.
        2.    The Clerk of Court shall CLOSE the above captioned
              case.
        3.    There is no basis for the issuance of a Certificate of
              Appealability. See to 28 U.S.C. §2253(c)(3).




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

Dated:
19-0667-01
             November 5, 2019
